Title: To James Madison from Louis-André Pichon, 27 August 1804
From: Pichon, Louis-André
To: Madison, James



Philada. 27th. august 1804.
Mr. & Mrs. Pichon present their respects to Mr & Mrs. Madison, and express their high sense of gratitude for the kind and friendly invitations they have newly received from Mr & Mrs. Madison to take a journey towards their farm. They both are extremely anxious to accomplish it, and regret exceedingly that the presence of the frigates at New York and their preceding bad state of health which made it unadviseable to travel in the heat of august have heretofore prevented them from it. Their health has been very much benefited by their residence here; and was it not for the French Frigates, they would be able to sett off for virginia. On the other hand Mrs. Pichon feels a great reluctance at approaching the place of her late misfortune and indulges a hope that if the minister should arrive soon, she should be able altogether to avoid it, and take even a winter passage home. Mr. Pichon however hopes that if the frigates sail soon he will determine her to undertake the journey the Object of which would be so agreable to their feelings.
